DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) (14-33) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims (14-33) are rejected under 35 U.S.C. 103 as being unpatentable over Singh. (US Publication 2017/0066459 A1)
Re claim 14, Singh discloses a railroad track feature detection system comprising: a camera configured to capture a plurality of images (See fig. 2: 11, 14; fig. 10: 11, 14, 20; ¶s 20-22, 78, 87 where it teaches one or more image capture sensor may be used for rail track imaging.), one or more light sources (See fig. 2: 22; ¶ 93 where it teaches light sources.); and a computing apparatus (See figs. 1-3, 10) comprising: at least one memory (See ¶ 155 where it teaches a memory) comprising instructions; and at least one processing device (See ¶s 154-161 where it teaches a processor) configured to execute the instructions, wherein the 
But the reference of Singh fails to explicitly teach and based on the confidence score of a first set of detected rail features being above a feature threshold, identifying the detected rail features in the first set and assigning feature identifiers to each of the identified rail features.
However, the reference of Singh does suggest based on the confidence score of a first set of detected rail features being above a feature threshold, identifying the detected rail features in the first set and assigning feature identifiers to each of the identified rail features. (See ¶s 164-165, 167 where it teaches classifiers are implemented within the system for asset recognition; a confidence score can be output according to the degree of correlation between the pixel cluster and the nominal asset template.  A threshold absolute or relative confidence score may be used to assess if the match is sufficient to identify the asset type.)
Therefore, it would have been obvious to one of ordinary skills in the art to incorporate this feature into the system of Singh, in the manner as claimed, for the benefit of identifying the asset type. (See ¶ 167)


Re claim 16, Singh discloses wherein the feature identifiers includes: feature identification information that corresponds to a respective railroad track feature of a database of railroad track features; and location information. (See ¶ 175)

Re claim 17, Singh discloses wherein the database of railroad track features includes an anchor, a spike, a rail tie, a tie plate, and a rail joint. (See figs. 5-9; ¶ 148.)

Re claim 18, Singh discloses wherein the operations comprise: determining at least one color value of each pixel in the first image; detecting one or more colored areas in the first image; and calculating a confidence score for each of the detected color areas in the first image; and based on the confidence score being above a color threshold, identifying the detected color areas as a color marker and assigning a color identifier to the color markers. (See ¶s 162-165, 167)

Re claim 19, Singh discloses wherein the color identifiers include: color identification information that corresponds to a respective railroad track feature of a database of railroad track features; and location information. (See ¶s 162-165, 167, 175)

Re claim 20, Singh discloses wherein the operations comprise storing the feature identifiers of the identified rail features in the first image. (See ¶ 175)



Re claim 22, Singh discloses wherein the operations comprise storing, in the at least one memory, the feature identifiers of the identified rail features in the second image. (See ¶ 175)

Re claim 23, Singh discloses wherein the operations comprise performing a pattern detection technique to detect one or more imaged rail features in the first image. (See ¶ 163, 170, 175, 178-181)

Re claim 24, Singh discloses wherein the pattern detection technique includes weighting one or more image characteristics. (See ¶ 175)

Re claim 25, Singh discloses wherein the operations comprise based on the confidence score of a second set of the detected rail features being below a feature threshold, identifying the one or more of the detected rail features in the second set as unwanted objects and filtering out the unwanted objects. (See ¶ 176)

Claim 26 has been analyzed and rejected w/r to claim 14 above.

Re claim 27, Singh discloses wherein the instructions further cause the processor to: weight a plurality of image characteristics within the plurality of images; and based on the 

Claim 28 has been analyzed and rejected w/r to claim 16 above.

Re claim 29, Singh discloses wherein the instructions further cause the processor to: measure a distance between a first identified rail track feature and a second identified rail track feature; and wherein: the first identified rail track feature is contained in a first image of the plurality of images; and the second identified rail track feature is contained in a second image of the plurality of images. (See ¶ 170, 181)

Claim 30 has been analyzed and rejected w/r to claim 17 above.
Claim 31 has been analyzed and rejected w/r to claim 18 above.
Claim 32 has been analyzed and rejected w/r to claim 19 above.

Re claim 33, Singh discloses wherein the instructions further cause the processor to: measure a distance between a first color marker and a second color marker; and wherein: the first color marker is contained in a first image of the plurality of images; and the second color marker is contained in a second image of the plurality of images. (See ¶ 170, 181)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEON FLORES whose telephone number is (571)270-1201. The examiner can normally be reached M-F 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on 571-272-8143. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEON FLORES/Primary Examiner, Art Unit 2661                                                                                                                                                                                                        March 15, 2022